DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 10/07/2021. Claims 1-30 are presently pending and are presented for examination. Examiner Vaughan is no longer the examiner of record. Examiner Madison Hughes is now the examiner of record.
Response to Amendment
The amendment filed 10/07/2021 has been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Regarding interpretation under 35 U.S.C. 112(f):
On pages 1-3 of the remarks, applicant has argued that the claims should not be interpreted as invoking 35 U.S.C. 112(f) because “One of skill in the art understands the definition of ‘location element’ and ‘movement mechanism,’” referencing the fact that a term can cover a broad class of structures or identify the structures by their function without necessarily invoking 35 U.S.C. 112(f).
The examiner respectfully disagrees, because the claims do not provide clear structure for performing the functions of the location element and movement mechanism. This structure is found in the specification; without looking to ¶¶ 40 and 54 of the instant specification, one of ordinary skill in the art would not necessarily know what the structure for performing the functions is intended to be. The examiner would also like to note that an interpretation of a claim as invoking 35 U.S.C. 112(f) is not considered an objection; applicant only needs to further amend the claims/provide a sufficient showing that the claims recite sufficient structure for performing the functions if applicant does not wish for this interpretation to be maintained.
	Regarding rejections under 35 U.S.C. 103:

The examiner respectfully disagrees that the combination of Changhwa and Lee fail to disclose the amended limitation, because Lee col. 9 ll. 39-45 discloses that “The location detector 180 may include… an illuminance sensor 182 to detect an amount of light around the cleaning robot 100, in order to detect a location of the cleaning robot 100.” As illustrated in FIG. 4, “the illuminance sensor 182 may detect an intensity of light emitted from a light source LS such as an electric lamp, and calculate a distance to the light source LS based on the intensity of light, thereby detecting a location of the cleaning robot 100” (Lee col. 10 ll. 4-20). This reads on determining the location of the autonomous vehicle within the environment based on a sensor reading of the environment as recited in the claim limitation. Accordingly, the rejection is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
Claims 15-16: “location element”; interpreted by instant paragraph 54
Claims 15-16 & 21-23: “movement mechanism”; interpreted by instant paragraph 40
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-22, & 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Changhwa et al. (EP 2774523 A2) in view of Lee et al. (US 10,542,859 B2).
Regarding claim 1, Changhwa teaches:
A method of using an autonomous vehicle, wherein the autonomous vehicle is configured to move across a floor surface in an environment, wherein the autonomous vehicle includes a proximity sensor that is positionable at different heights on the autonomous vehicle, the method comprising: (Changhwa Abstract: “A robot cleaner (1) includes a main body (10), a light transmitting unit (21), an image sensor (220), a base (23), a rotation drive unit (40), and an elevation drive unit (50). The light transmitting unit (21) emits light. The light reflected or scattered by an obstacle (300) is sensed by the image sensor (220). The base (23) supports the light transmitting unit (21) and the image sensor (220) and is rotatably and vertically movably disposed in the main body (10). The rotation drive unit (40) rotates the base (23).The elevation drive unit (50) allows the base to retract or protract from the main body (10).” Further First Paragraph: “A robot cleaner is an apparatus that automatically cleans a target area without a user's manipulation by traveling on its own accord and suctioning foreign substances such as dust from the floor.”)
determining a proximity sensor height based on the location of the autonomous vehicle within the environment from at least one of a memory, a sensor reading of the environment, a remote computing device, an on-board sensor, or combinations thereof; (Changhwa Page 10 Paragraphs 6-7: “The sensing and mapping of the obstacle situation may be first performed when the location sensor 20 upwardly protrudes from the main body 10 (see FIG. 6B). In this case, the height of the location sensor 20 may be adjusted according to the ambient obstacle situation that is sensed. More specifically, the controller 90 may control the elevation drive unit 50 such that the location sensor 20 rises to a location (hereinafter, referred to as 'first location') where the main body 10 upwardly protrudes (S31).” This reads on determining the sensor height based on a sensor reading of the environment. Also, as is explained below, Lee discloses determining the location of the autonomous vehicle within the environment based on a sensor reading of the environment.)
positioning the proximity sensor at a height on the autonomous vehicle based on the proximity sensor height; (Changhwa Page 2 Paragraph 6: “robot cleaner including: a main body; a location sensor rotatably and vertically movably disposed in the main body to sense a location of an obstacle by emitting light to the obstacle; a rotation drive unit rotating the location sensor; and an elevation drive unit allowing the location sensor to rise and fall.”)
and receiving, from the proximity sensor, a signal indicative of a distance to an object within the environment at the height of the proximity sensor on the autonomous vehicle. (Changhwa Page 8 Paragraph 5: “In this case, however, according to the height of an obstacle to be sensed, the location information acquired by the second obstacle sensing control may indicate that the obstacle exists at a certain location on the plane while the location information acquired by the first obstacle sensing control indicates that the obstacle does not exist at a certain location on the plane.")
Though it is generally necessary for the mapping method disclosed in Changhwa and could be reasonably deduced, the following limitation is not explicitly taught by Changhwa, but is taught by Lee:
determining a location of the autonomous vehicle within the environment; (Lee col. 9 ll. 39-45 and col. 10 ll. 4-20: “The location detector 180 may include… an illuminance sensor 182 to detect an amount of light around the cleaning robot 100, in order to detect a location of the cleaning robot 100.” As illustrated in FIG. 4, “the illuminance sensor 182 may detect an intensity of light emitted from a light source LS such as an electric lamp, and calculate a distance to the light source LS based on the intensity of light, thereby detecting a location of the cleaning robot 100.”)
Changhwa and Lee are analogous art as they both generally relate to cleaning robot control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the robot teachings of Changhwa with those of Lee to arrive at a cleaning robot that travels efficiently and accurately, “in order to efficiently clean an area to be cleaned” (Lee: Background Art).

Regarding claim 2, the combination of Changhwa and Lee teaches the method of claim 1, Changhwa further teaches:
wherein determining the location, determining the proximity sensor height, positioning the proximity sensor, and receiving the signal are performed by the autonomous vehicle. (Changhwa Page 6 Paragraph 3: "The controller 90 may control the operation of the rotation drive unit 40 and the elevation drive unit 50....the robot cleaner 1 may include a plurality of controllers for controlling each component. In this case, the controller 90 may be defined as a part or all of the plurality of controllers.")

Regarding claim 3, the combination of Changhwa and Lee teaches the method of claim 1, Changhwa further teaches:
wherein determining the location, determining the proximity sensor height, positioning the proximity sensor, and receiving the signal are performed by at least one of the autonomous vehicle and a remote computing device. (Changhwa Page 6 Paragraph 3: "The controller 90 may control the operation of the rotation drive unit 40 and the elevation drive unit 50....the robot cleaner 1 may include a plurality of controllers for controlling each component. In this case, the controller 90 may be defined as a part or all of the plurality of controllers." Though it could also be inferred that Changhwa teaches the determination of the vehicles location with on-board hardware, Lee explicitly teaches this limitation in Col 7 Lines 4-14 and Col 9 Lines 50- 58).

Regarding claim 6, the combination of Changhwa and Lee teaches the method of claim 1, Changhwa further teaches:
controlling an operation of the autonomous vehicle based on the signal indicative of the distance to the object. (Changhwa Page 10 Paragraph 4: "when the distance from the obstacle sensed by the upward distance sensor 110 is greater than a certain value, it is determined that there is an extra interval to allow the location sensor 20 to further rise. Accordingly, the controller 50 may control the elevation drive unit")

claim 7, the combination of Changhwa and Lee teaches the method of claim 6, Lee further teaches:
wherein the operation of the autonomous vehicle includes at least one of a position of the autonomous vehicle, an orientation of the autonomous vehicle, a speed of the autonomous vehicle, or an acceleration of the autonomous vehicle. (Lee Column 7 Lines 59-61: "the motion detector 130 may detect acceleration, moving speed, moving displacement, a moving direction, etc. of the cleaning robot 100,")

Regarding claim 8, the combination of Changhwa and Lee teaches the method of claim 6, Changhwa further teaches:
wherein the operation of the autonomous vehicle includes one or more of navigation relative to the object in the environment or object avoidance of the object in the environment. (Changhwa Page 8 Paragraph 7: "the controller 90 may control the traveling drive unit 60 so as to avoid the obstacle”)

Regarding claim 9, the combination of Changhwa and Lee teaches the method of claim 1, Changhwa further teaches:
wherein the proximity sensor is positionable at a distinct number of different heights on the autonomous vehicle. (Changhwa Page 10 Paragraph 4: "when the distance from the obstacle sensed by the upward distance sensor 110 is greater than a certain value, it is determined that there is an extra interval to allow the location sensor 20 to further rise." Changhwa teaches the use of an interval method of height adjustment for the sensor, Changhwa further refers to distinct vertical planes at which obstacle data is recorded throughout, shown in Figures 9A-C as three distinct different heights.)

Regarding claim 10, the combination of Changhwa and Lee teaches the method of claim 1, Changhwa further teaches:
wherein the proximity sensor is positionable at any height within a range of heights on the autonomous vehicle. (Changhwa Page 7 Last Paragraph: "The base 23 may vertically move according to the operation of the elevation drive unit 50. Hereinafter, the condition where the base 23 retracts to is defined as a first location, and the condition where the base 23 protracts to is defined as a second location. Here, it should be noted that the location of the base 23 is not necessarily limited to the two locations.")

Regarding claim 12, the combination of Changhwa and Lee teaches the method of claim 1, Changhwa further teaches:
wherein determining the proximity sensor height based on the location of the autonomous vehicle within the environment comprises: determining that the location of the autonomous vehicle does not have a pre-associated proximity sensor height; (Changhwa Page 9 Paragraph 2: "the controller 90 may map the obstacle situation in the cleaning area based on the obstacle sensing results at the first and second locations, and may perform traveling of the robot cleaner 1 based on the mapping result." Further Page 10 Paragraph 3: “the controller 50 may check an extra space under the bed based on the distance sensed by the upward distance sensor 110, and thus may control the height of the location sensor 20 by the control of the elevation drive unit 50." Changhwa teaches creating a map, and accordingly setting the sensor height to an appropriate height and traveling based on the map. With an environment previously mapped, it would be obvious to remember heights at which the sensor should be placed according to observed objects 
and determining the proximity sensor height using sensor readings from an on-board sensor. (Changhwa Page 10 Paragraph 4)

Regarding claim 13, the combination of Changhwa and Lee teaches the method of claim 12, Changhwa further teaches:
wherein the proximity sensor is the on-board sensor, and wherein determining the proximity sensor height comprises: moving the proximity sensor to a number of the different heights; (Changhwa Page 8 Paragraph 5: "The first obstacle sensing control maybe to sense the location of obstacles distributed at a relatively lower location in the cleaning area, and the second obstacle sensing control may be to sense the location of obstacles distributed at a relatively higher location than the first obstacle sensing control")
and selecting one of the number of the different heights as the proximity sensor height based on readings of the proximity sensor at the number of the different heights. (Changhwa Page 8-9: "FIG. 9C assumes a situation where an obstacle does not exist at a lower part of the space to be cleaned even though an obstacle is sensed at an upper part thereof (e.g., bed). The controller 90 may control the traveling drive unit 60 such that the robot cleaner 1 passes the space when the space under the obstacle is sufficiently large for the main body 10 to pass (hereinafter, referred to as ‘passing traveling')...During the passing traveling, the controller 90 may control the elevation drive unit 50 such that the base 23 is housed in the main body to avoid the interference by the upper obstacle.")

claim 14, the combination of Changhwa and Lee teaches the method of claim 12, Changhwa further teaches:
wherein the location of the autonomous vehicle that does not have a pre-associated proximity sensor height is an unknown location or an unmapped location. (Rejected using the same rationale as claim 12)

Regarding claims 15-16, they are rejected on the basis that they are directed to a system encompassed in scope by claim 1 except for the recitation of generic computer components.

Regarding claims 17-19, they are rejected on the basis that they are directed to a system encompassed in scope by claims 6-8.

Regarding claim 20, the combination of Changhwa and Lee teaches the method of claim 15, Changhwa further teaches:
a housing having at least one aperture, wherein the proximity sensor is configured to direct a field through the at least one aperture toward the object in the environment. (Changhwa Page 5 Paragraph 2: "Light emitted from the light-transmitting unit 21 may travel toward the front side of the main body 10 through the transparent member 32 described later, and light reflected or scattered by obstacles may travel toward the transparent member 32 to be received by the light-receiving unit 22.")

Regarding claim 21
wherein the at least one aperture includes a plurality of apertures, and wherein the movement mechanism is configured to selectively position the proximity sensor at one of the plurality of apertures. (Changhwa It would be obvious to segment the aperture of Changhwa, Figure 4 Element 42, as Changhwa also discloses elevating its sensor at incremental heights. Making the aperture segmented or continuous is simply a matter of design choice.)

Regarding claim 22, the combination of Changhwa and Lee teaches the method of claim 20, Changhwa further teaches:
wherein the at least one aperture includes an elongated aperture, and wherein the movement mechanism is configured to selectively position the proximity sensor at any height between a lower end of the elongated aperture and an upper end of the elongated aperture. (Changhwa Figure 4 Element 42)

Regarding claim 24, it is rejected on the basis that it is directed to a non-transitory computer-readable medium operative to perform the method of claim 1.

Regarding claims 25-29, they are rejected on the basis that they are directed to a system encompassed in scope by claims 6-10.

Claims 4-5, 11, 23, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Changhwa in view of Lee as applied to claims 1, 3, 15, and 24 above, and further in view of Fujita (3D Sensing and Mapping for a Tracked Mobile Robot with a Movable Laser Ranger Finder).
claim 4, the combination of Changhwa and Lee teaches the method of claim 3, Changhwa further teaches:
wherein each of the autonomous vehicle... performs at least one of determining the location, determining the proximity sensor height, positioning the proximity sensor, and receiving the signal. (Changhwa Page 6 Paragraph 3)
The following limitation is not explicitly taught by the combination of Changhwa and Lee, but is taught by Fujita:
...and the remote computing device... (Fujita Page 2 Control System: "A Windows/XP host PC manages all controls of those units as well as scanned data of the sensor. The host PC sends movement commands to individual embedded micro computers for the robot and arm-type unit and request for sensor data acquisition to the sensor.")
Changhwa, Lee, and Fujita are analogous art as they all generally relate to robot control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the robot teachings of Changhwa and Lee with those of Fujita to better “avoid[] occlusions” when navigating an environment and for more “efficient sensing.” (Fujita: Abstract)

Regarding claim 5, the combination of Changhwa and Lee teaches the method of claim 3. The following limitation is not explicitly taught by the combination of Changhwa and Lee, but is taught by Fujita:
wherein the autonomous vehicle is communicatively coupled to the remote computing device via a network. (Page 2 Control System)

claim 11, the combination of Changhwa and Lee teaches the method of claim 1. Though it could be reasonably deduced, the following limitation is not explicitly taught by the combination of Changhwa and Lee, but is taught by Fujita:
wherein positioning the proximity sensor is performed while the autonomous vehicle is moving across the floor surface in the environment. (Fujita Page 2 Sensings by Arm-Type Sensor Movable Unit: “the 3D shape of surrounding terrain can be obtained more efficiently by moving the LRF up vertically and keeping its orientation flat. Detecting tilt angle of the robot by the acceleration sensor installed in the robot body, the robot can performs this kind of sensing even when it is on rough surface." Further Page 3 3D Mapping: "this study considers the situation in which robot runs in the environment with moving LRF up and down vertically." Fujita teaches that the sensor can raise and lower as well as level itself while traversing the environment.)

Regarding claim 23, it is rejected on the basis it is directed to a system encompassed in scope by claim 4.

Regarding claim 30, it is rejected on the basis that it is directed to a non-transitory computer-readable medium operative to perform the method of claim 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Madison R Hughes/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662